Citation Nr: 1206742	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from December 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that while the Veteran requested in his VA Form 9, Substantive Appeal, that a Board hearing be scheduled at the RO, he failed to appear without explanation for the hearing scheduled in April 2010 before another Veterans Law Judge.  In June 2010 the Veteran's representative requested in writing that the Veteran be rescheduled for his Board hearing at the RO at the earliest possible date.  In February 2012 the Veterans Law Judge who had been scheduled to preside over the April 2010 hearing denied the Veteran's motion to reschedule the hearing.  In denying the motion, she stated that the Veteran did not file his motion within 15 days of the original scheduled hearing, did not explain why he failed to appear for the hearing, and did not explain why a timely request for a postponement or new hearing date could not have been submitted.  See 38 C.F.R. § 20.704(d) (2011).  Therefore, his claim will be adjudicated without the benefit of a Board hearing.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for mental illness; although properly notified of the denial, the Veteran failed to appeal this decision.  

2.  Evidence associated with the claims file subsequent to the April 2000 rating decision includes relevant service department records that were not before VA when it decided the claim for service connection for mental illness in April 2000.  


CONCLUSIONS OF LAW

1.  The April 2000 RO rating decision that denied the Veteran's service connection claim for mental illness is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  Evidence received since the RO's April 2000 decision which denied service connection for mental illness is new and material and the claim for service connection for an acquired psychiatric disorder is reopened for reconsideration.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a)(c)(1) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for reconsidering the Veteran's claim for service connection for an acquired psychiatric disorder without detriment to the due process rights of the Veteran.  

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for an acquired psychiatric disorder and that the evidence is otherwise sufficient to award service connection for this disability.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim for service connection.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

The Board also observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event.  Id.  It is noted, however, that this provision does not apply under circumstances where the Veteran failed to provide sufficient information for VA to identify and obtain the records from service department or other official source.  38 C.F.R. § 3.156(c)(2).  

The Court has also held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Shade v. Shinseki, 24 Vet. App.110, 117 (2010).  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran seeks service connection for an acquired psychiatric disorder.  The RO previously considered and denied the Veteran's claim for service connection for a mental illness in an April 2000 rating decision as the RO found that there was no evidence of treatment or diagnosis of a mental condition during service, no evidence of a current psychiatric disorder, and no evidence that any current psychiatric disorder is related to military service.  Subsequently, in a letter dated April 12, 2000, the RO informed the Veteran of the prior final decision, but the Veteran did not appeal this decision.  As such, it has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the April 2000 rating decision the evidence of record consisted of service treatment records; a VA general examination dated in February 1994; and written submissions from the Veteran.  

In March 2007, the Veteran filed to reopen his service connection claim for an acquired psychiatric disorder.  Relevant evidence added to the claims file since the April 2000 denial includes: selected service personnel records; VA treatment records dated from October 1999 to February 2003, and December 2006 to May 2008; private medical records dated in July 2005; and written submissions from the Veteran and his representative.  

The copies of selected service personnel records associated with the claims file were apparently submitted by the Veteran and attached to his claim to reopen.  They include a copy of his administrative discharge from service, correspondence from the Air Force Discharge Review Board denying his request to change his discharge determination, and copies of in-service performance evaluations.  

The evidence submitted subsequent to the April 2000 rating decision is new, in that it was not previously of record and is also material.  As noted above, the claim was initially denied as the RO found that there was no evidence of treatment or diagnosis of a mental condition during service, no evidence of a current psychiatric disorder, and no evidence that any current psychiatric disorder is related to military service.  Subsequent to the final April 2000 decision, service department records were submitted.  These service department records are relevant because they indicate that in March 1990, more than six months after the Veteran's in-service psychological evaluation, his military superiors believed that his behavior remained unacceptable and counseling had not proved effective.  In addition, in a November 2009 statement, the Veteran's representative stated that the Veteran contended that evidence might be found in his complete service personnel records indicating that he signed a document authorizing a medical discharge.  Moreover, VA treatment records submitted after April 2000 reveal that the Veteran has been diagnosed with an anxiety disorder and several other possible disorders have been noted.  

Therefore, the evidence submitted since the final April 2000 rating decision contains service department records, more specifically relevant service personnel records that appeared to have existed at time of the prior final denial but were not associated with the claims file.  It appears that the RO simply failed to obtain the service personnel records at the time of the April 2000 final decision.  There is no evidence that the RO's failure to obtain the service personnel records was because of the Veteran's failure to provide sufficient information for VA to identify and obtain such records.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  


REMAND

Unfortunately, a remand is required for the issue being reconsidered in this decision.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

In a November 2009 statement, the Veteran's representative stated that the Veteran contended that he signed a document authorizing a medical discharge instead of a general discharge.  He requested that his service personnel records be requested and reviewed.  The claims file also contains a November 2009 letter to the Veteran which notified him that the RO had requested his service personnel records.  As of this decision and remand, however, such records have not been associated with the claims file.  Therefore, on remand the RO/AMC shall obtain all of the Veteran's service personnel records.

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

Service treatment records reveal that the Veteran received routine psychological testing in August 1989, more than a year and a half after he entered service, for displaying anti-social behavior both on and off duty.  A mental health evaluation included a report by a chief master sergeant at a specialist flight line at a U.S. air base in England detailing anti-social behavior of the Veteran, then an avionics specialist.  

A service psychiatrist reported that there was insufficient information to establish a diagnosis of personality disorder.  The service psychiatrist provided an Axis I diagnosis of interpersonal problems and an Axis II diagnosis of schizoid, narcissistic and antisocial traits but no disorder.  The report noted that the Veteran was not trusted by supervisors or peers and that he had been involved in repeated incidents where he was considered rude, impolite and disrespectful.  The service psychiatrist concluded that the Veteran's behavior could be modified and that his evaluation did not support a recommendation for separation from service but rather a further trial by duty.  It was also determined that no further mental health center follow-up was needed.  

In March 1990 the Veteran was given a general discharge.  Available service personnel records show that more than six months after the Veteran's in-service psychological evaluation, his military superiors believed that his behavior remained unacceptable and that counseling had not proved effective.  

VA treatment records reveal that the Veteran has complained about a number of psychiatric symptoms since 1999 and been diagnosed with an anxiety disorder and several possible disorders.  

An October 1999 VA social work record noted that the Veteran was unable to stay employed due to a "thought disorder."  

In January 2002, a VA staff psychiatrist reported the Veteran had untreated psychosis with a history of dangerousness (killed a neighbor's dog).  

In February 2003 a VA psychiatrist reported that the Veteran had probable schizophrenia.  

December 2006 VA records noted telephone care for anxiety when the Veteran said he had not eaten for two days for fear of choking.  One VA nurse suggested in her note that the Veteran seemed paranoid during their conversation.  When seen as a walk-in he was diagnosed with anxiety disorder not otherwise specified and rule out schizophrenia.  

According to a January 2007 VA medical record the Veteran asked about treatment for depression, including walk-in clinic appointments and the availability for hospitalizations.  

A March 2007 VA medical record indicated that the Veteran was seen for anxiety and said that he had been stressed out when in service and was receiving SSA disability for schizophrenia.  The examiner noted some paranoia and depression and discouraged the Veteran from taking a job as a bus driver due to his high anxiety symptoms and a possible thought disorder.  Diagnosis was anxiety disorder not otherwise specified, and rule out schizophrenia, paranoid type.  

An April 2007 VA mental health record noted an impression of an anxiety disorder not otherwise specified and rule out schizophrenia.  The VA nurse practitioner also indicated that the Veteran was probably paranoid.  

A March 2008 VA mental health clinic record noted that a nurse practitioner had referred the Veteran for testing by a psychologist to clarify a diagnosis of schizophrenia.  She indicated that he exhibited odd mannerisms and restless movements.  It was noted that the Veteran spoke of schizophrenia in service.  

A May 2008 VA medical record noted that a March 2008 diagnosis of schizophrenia was not clear and needed clarification.  

The Board is of the opinion that after affording the Veteran all reasonable doubt in his favor and under the particular circumstances of this case, the Veteran has met the criteria of 38 C.F.R. § 3.159 outlined above supporting the provision of a VA examination and medical opinion.  The record includes sufficient evidence of a current psychiatric disability, namely an anxiety disorder.  (See VA medical records dated in December 2006, March 2007, and April 2007).  The last VA treatment records now associated with the claims file, dated in May 2008, also suggest that further psychiatric testing of the Veteran was underway to clarify whether he also suffered from paranoid schizophrenia.  Those additional records have not been associated with the claims file.  

In addition, as noted above, the Veteran contends that his current psychiatric symptoms originated during his period of active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion as to any acquired psychiatric disorders should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should provide a diagnosis of the Veteran's current psychiatric disorders and whether each is related to his period of active service between December 1987 and March 1990.  

Information in the claims file shows that the Veteran has been awarded disability benefits from the Social Security Administration (SSA), but that those records have not yet been associated with the claims file.  In his March 2000 original claim for service connection, the Veteran explained that the SSA had found him disabled due to mental illness.  While the SSA has reported both that that the Veteran's file was sent to a district office (March 2007) and that his file was lost (November 2007), a November 2007 VA mental health record noted that the Veteran was still completing SSA disability forms.  Another effort should be made to locate his SSA file as it has not been determined that further searching for these records would be futile.  See 38 C.F.R. § 3.159(c)(2) (noting that VA will cease its efforts to obtain records from a federal agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

Finally, there is information in the claims file that a letter from a private physician, Dr. M.M.Q. in San Antonio, Texas, had been faxed and sent in November 2007.  The Board's review of the claims file did not uncover such a document.  Therefore, on remand the RO/AMC shall attempt to obtain any correspondence which Dr. M.M.Q. has sent VA on behalf of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service personnel records from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file.  If there are no additional service personnel records, documentation used in making that determination shall be set forth in the claims file.  

2.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for any psychiatric disorders.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular correspondence faxed to the Wichita RO in November 2007 from Dr. M.M.Q. of San Antonio, Texas, and any records of treatment or evaluation from the Wichita VA Medical Center (VAMC), for the period since May 2008.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  The RO/AMC shall continue its efforts to obtain from the Social Security Administration (SSA) the records pertinent to the grant of the Veteran's claim for Social Security disability benefits as well as the medical records relied on concerning such claim.  If medical evidence utilized in processing this claim is not available, and the effort to obtain them would be futile, that fact should be documented by SSA and such notice entered in the claims folder.  

4.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for an appropriate examination with a VA psychiatrist or psychologist to determine the nature and likely etiology of any acquired psychiatric disorders.  The claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following:

Whether the Veteran has any current psychiatric disorders and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that each diagnosed psychiatric disorder was incurred during his period of active service from December 1987 to March 1990.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

5.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the claim on appeal.  When the development requested has been completed, the issue on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


